Citation Nr: 1756132	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2016, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange in service while stationed at the U-Tapao Royal Thai Air Force Base (RTAFB).

2.  The Veteran has ischemic heart disease, which has manifest to a compensable degree.


CONCLUSION OF LAW

Ischemic heart disease was incurred in active duty.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for ischemic heart disease.  Therefore, no further development is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that ischemic heart disease have become manifest to a degree of 10 percent or more at any time after service.  

VA's Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand bases when a veteran with service in Thailand during the Vietnam Era claims service connection for disability based on herbicide exposure.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C; see also C&P Bulletin May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Such claimants must have served with the U.S. Air Force or Army in Thailand during the Vietnam Era at one of the RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang during the period from February 28, 1961, to May 7, 1975.  Additionally, such claimants must have performed duties as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise have served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for ischemic heart disease which he contends was caused by his in-service exposure to the herbicide colloquially referred to as Agent Orange.

The medical evidence confirms the Veteran currently has ischemic heart disease and that it has manifest to a compensable degree.  As noted above, this condition shall be presumed to have been caused by service if a veteran was exposed to herbicides.  The Board briefly observes that the Veteran's service treatment records do not show any treatment for or diagnosis of ischemic heart disease in service, and as such, direct service connection is not warranted.  The central issue that must be resolved is whether the Veteran was exposed to herbicides during his service in Thailand.  

The Veteran contends that during his numerous tours of duty in Thailand he was stationed at the U-Tapao RTAFB.  His military personnel file confirms his service at the above-noted RTAFB.  Additionally, during the Veteran's November 2016 Board hearing, he reported that both his duties as a pilot and leisure pursuits placed him in close proximity to the base perimeter.  In particular, the Veteran stated his plane, a KC-135, when not in use was parked very close to the perimeter fence.  The Veteran provided photographs establishing the proximity of the parked planes to the perimeter.  Further, the Veteran also indicated he traveled almost daily in very close proximity to the base perimeter to access the recreational beach located on the perimeter of the beach.  In support of this, the Veteran has supplied a photograph of his sailing club membership card, as well as several photos of the beach area, which establish its location.  The Board finds the Veteran's allegations of duties and activities placing him in close proximity to the base perimeter to be both plausible and entirely consistent with the places, types and circumstances of the Veteran's service.  

Although the Veteran's service personnel records do not specifically confirm his duties placed him in close proximity to the base perimeter, the various statements provided by the Veteran over the course of this claim have been consistent and the Board finds no reason to question his veracity.  

In sum, the evidence of record demonstrates the Veteran served at U-Tapao RTAFB, within close proximity to the base perimeter where herbicides were sprayed, and he has ischemic heart disease that has manifest to a compensable degree following his discharge from service.  Therefore, service connection is warranted for the disorder on a presumptive basis. 







ORDER

Service connection for ischemic heart disease is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


